Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Marcelino Rodriguez-Luna appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing his 28 U.S.C. § 2241 (2006) petition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Rodriguez-Luna v. Pettiford, No. 3:07-cv-03398-RBH (D.S.C. Jan. 28, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.